Citation Nr: 0615066	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  94-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for claimed residuals of surgical treatment, 
to include a cystectomy and placement of an ileal conduit, by 
the Department of Veterans Affairs on June 24, 1999.  

2.  Entitlement to service connection for paraplegia, claimed 
as secondary to service-connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty form January 1975 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  In October 
1992, the RO denied service connection for paraplegia 
secondary to the service-connected schizophrenia.  In October 
2000, the RO denied compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for claimed residuals of VA 
treatment on June 24, 1999.  

In March 2002, the veteran and his spouse appeared at a 
hearing at the RO, before a Veterans Law Judge who has since 
left the Board.  The transcript of that hearing is of record.  
In March 2006, a video conference  hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  That hearing transcript is also of record.  

At the March 2006 hearing, the veteran withdrew his claim for 
an evaluation in excess of 50 percent for the service-
connected schizophrenia from November 5, 1993 to November 4, 
1997.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The veteran was rendered paraplegic by a gunshot wound which 
occurred in February 1985 or approximately 10 years post-
service.  He alleges that the incident that resulted in the 
injury was the result of paranoia due to his service-
connected schizophrenia.  It is apparent from the record that 
the veteran shot three people, one fatally, and was himself 
shot in the spine during a struggle for his weapon.  

Pursuant to the October 2003 remand by the Board, the trial 
transcript was obtained.  It does not show that the veteran 
claimed schizophrenia caused the incident at trial.  At 
sentencing, the veteran variously claimed the incident was an 
accident, self defense, and that he was "dazed."  A VA 
doctor was called to verify records of the spinal injury.  
There does not appear to be any testimony as to the impact of 
the service-connected schizophrenia.  

The trial transcript shows that the veteran was on his way to 
a party at another house but stopped at the house where the 
incident took place by mistake.  He invited himself to join a 
game of dominoes being played by some family members.  They 
got into a dispute over scoring.  One family member told the 
veteran to stay out of the dispute.  A witness testified that 
no one had been threatened in anyway.  The veteran testified, 
"I felt threatened."  A witness testified that the veteran 
said, "I'm not worried about anyone hurting me in here."  
He subsequently took a pistol from his pocket and the 
shooting started.  There was testimony that alcohol may have 
been involved as the veteran brought a bottle of gin and also 
had a beer, according to the testimony.  

While the trial transcript is voluminous, it provides 
detailed and probative documentation as to the events leading 
up to the injury at issue.  It is the Board's judgment that a 
psychiatrist should review the relevant evidence in the 
claims file, to include the trial record for any indication 
that the veteran's service-connected schizophrenia 
contributed to the incident that led to his spinal injury 
and, following an examination of the veteran, provide a nexus 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).

The veteran was sentenced in July 1986 and was paroled from 
the Texas Department of Criminal Justice Institutional 
Division in April 1993.  Medical records for that period of 
institutionalization are not in the record.  An attempt 
should be made to obtain them, as they may reflect relevant 
psychiatric findings.  38 C.F.R. § 3.159(c)(1) (2005).  

Turning next to the 38 U.S.C.A. § 1151 claim, the veteran 
contends that a urostomy at the VAMC, on June 24, 1999, 
resulted in unexpected urine leakage.  Although an April 2005 
opinion addressed the question of whether there were any 
residuals of the surgery at issue generally, the Board finds 
that, following a review of all of the relevant medical and 
surgical evidence in the claims file, the physician should 
specifically address the veteran's claim that he has current 
urine leakage or incontinence secondary to the surgery in 
question.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and benefits 
under § 1151, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided to the veteran that informs him of the 
information or evidence necessary to assign a disability 
rating and an effective date if service connection for 
paraplegia is awarded; and the type of information or 
evidence that is needed to establish both a disability rating 
and an effective date if compensation under the provisions of 
38 U.S.C.A. § 1151 is granted.  



In view of the foregoing, this case is REMANDED for the 
following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  After obtaining the appropriate 
releases, the AMC/RO should request the 
veteran's complete medical records from 
the Texas Department of Criminal 
Justice Institutional Division.  

3.  The veteran should be scheduled for 
a VA psychiatric examination for the 
purpose of determining whether there is 
a causal relationship between the 
shooting incident that resulted in the 
veteran's paraplegia and his service-
connected schizophrenia.  The claims 
folder should be made available to the 
psychiatrist examiner for review.  
Following a review of the relevant 
evidence in the claims file, to include 
the trial transcript; the mental status 
examination, and any tests that are 
deemed necessary, the psychiatrist is 
requested to address the following 
question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's service-connected 
schizophrenia contributed to any extent 
to the events leading up to and 
resulting in the veteran's gunshot 
wound to the spine?  

The psychiatrist is advised that an 
opinion of "more likely" or "as 
likely" would support a finding of the 
claimed causal relationship, whereas 
"less likely" would weigh against the 
claim.  

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to 
pure speculation, he or she should so 
indicate.  

4.  The claims file should be returned 
to the physician who provided the April 
2005 opinion (Donald Griffith, M.D.; 
Houston VAMC OPS) for an addendum to 
that opinion specifically addressing 
the question of whether the veteran's 
urinary leakage is etiologically 
related to VA surgery.  If he is not 
available, another physician may 
respond.  The claims folder should be 
made available to the physician for 
review.  Following a review of the 
relevant medical evidence in the claims 
file, the physician is requested to 
address the following questions.  

a.  Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's leakage of urine is an 
additional disability resulting from VA 
surgery preformed in June 1999, to 
include a cystectomy and placement of 
an ileal conduit?  

b.  If the urine leakage represents an 
additional disability, is it at least 
as likely as not (50 percent or greater 
probability) that it was it caused by:
(a) carelessness, negligence, lack of 
proper skill, error in judgement, or 
similar instance of fault on the part 
of VA in furnishing the surgical 
treatment; or (b) is it at least as 
likely as not an event not reasonably 
foreseeable?  

The physician is advised that an 
opinion of "more likely" or "as 
likely" would support a finding of the 
claimed causal relationship, whereas 
"less likely" would weigh against the 
claim.  

The physician is also requested to 
provide a rationale for any opinion 
expressed.  If the physician finds it 
impossible to provide any part of the 
requested opinion without resort to 
pure speculation, he or she should so 
indicate.  

5.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.  

6.  The AMC/RO should then readjudicate 
these claims in light of any evidence 
added to the record.  If either benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

